Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 03/07/2022.   The changes and remarks disclosed therein were considered.
	An amendment of an abstract and claims 10, 12 and 22 has been amended.  Claims 1-22 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 03/07/2022 with respected to the rejection of Bravyi Sergey have been fully considered and are persuasive (see pages 8-9 of an amendment filed 03/07/22).  The rejection of Bravyi Sergey has been withdrawn.
Allowable Subject Matter
3.	Claims 1-22 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Bravyi Sergey, Babbush Ryan and Barends Rami taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “simulating evolution of the system of qubits under the qubit Hamiltonian, comprising simulating the evolution of the system of qubits under the transformed kinetic energy operator by applying a fermionic swap network to the system of qubits; and using the simulated evolution of the system of qubits under the qubit Hamiltonian to determine properties of the physical system” in a method for simulating a physical system as claimed in the independent claim 1.  Claims 2-21 are also allowed because of their dependency on claim 1; or
Per claim 22: there is no teaching, suggestion, or motivation for combination in the prior art to “simulating, by the quantum hardware, evolution of the system of qubits under the qubit Hamiltonian, comprising simulating the evolution of the system of qubits under the transformed kinetic energy operator by applying a fermionic swap network to the system of qubits, wherein the fermionic swap network is constructed from the quantum hardware; and using the simulated evolution of the system of qubits under the qubit Hamiltonian to determine properties of the physical system” in an apparatus as claimed in the independent claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.

	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.